Notice of Pre-AIA  Status
The present reissue application is being examined under the pre-AIA  first to invent provisions.  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the priority date of US Patent No. 7,112,065 (the ‘065 patent); the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘065 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim limitations of “a first 3D finish line;” “a second 3D finish line” and “an updated first 3D finish line” should be amended into the specification.  Applicant is reminded that no new matter may be added to the specification.  Please review 37 CFR 1.173(b)(1) and (d) which detail making changes to the specification in a reissue application.  

Claim Rejections - 35 USC § 251
Broadening
Claims 12-31 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period.  A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
The introduction of the limitation of “or change a portion” into independent claims 12, 15, 16, 26, 29 and 31 broadens the claims from the original patent claims which claimed “to update.”  The reissue claim is in the alternative which broadens from the original limitations.  
The removal of the limitations to “a server utility of a computer based…” and “a network interface coupled to the processor for transmit[ing] to a dental practioner[‘s] computerized device at least a portion of the 3D digital data and the first finish line data…” present in original claim 10 and absent from new claims 26 and 29 results in the broadening of the reissue claims.   
The removal of the limitation “to perform method steps for constructing a crown to be fitted on a tooth preparation in a subject, the method comprising defining a finish line on said preparation to obtain finish line data and employing said data in constructing the crown” present in original claim 11 and absent from new claim 31 results in the broadening of the reissue claims.

Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the specification states 
This visual model can be rendered to the dentist in several manners.  For example, the dentist is provided with a 3D image of the preparation and its surroundings wherein the finish line is marked, for example, by a colored line.  The dentist can be allowed to enlarge the image and to manipulate it for better viewing of the model.  The dentist can further be provided with 2D images of cross-sections of the preparation.

The dentist can input his instructions for example by moving a cursor to draw the finish line, by moving a stylus on a touch-sensitive screen or pad, etc.  By another example, the dentist can indicate a series of dots onto the 3D or the 2D images…

See the ‘065 Patent col. 5, ll. 54-64.  However, the specification does not disclose that the dentist generates a second 3D finish line “via a virtual model space.”  The introduction of this limitation in conjunction with the image of the 3D dentition is therefore not the same invention as the original patent.  
	Therefore, claims 12-31, which are directed to “via a virtual model space” do not satisfy the “original patent” requirement.
	Claims 12-31 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

		
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim term “via a virtual model space” found in independent claims 12, 15, 16, 26, 29 and 31 has not been defined in the specification apart from the 3D digital data relating to the patient’s dentition.  This introduction of this limitation into the claims constitutes new matter and is not supported by the original patent specification.  
The rejection of claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of the amendment to the claims filed 7/22/22 amending the previous claim term of “complete 3D.”
The limitation of “a first 3D finish line data representative of a first finish line, wherein at least a portion of the 3D finish line is the first finish line” introduced in claims 12, 15, 16 and 31 renders the claims indefinite.  It is unclear how and in what way the “first 3D finish line” is “representative of a first finish line” and “a portion of the 3D finish line is the first finish line” when at the beginning of the method only the first finish line data is generated.  Neither the claims nor the ‘065 patent specification provide a standard for ascertaining the requisite degree for the first 3D finish line representative of a first finish line, wherein at least a portion of the 3D finish line is the first finish line.”  For examination purposes, it is simply understood that a first 3D finish line is generated.
The rejection of claims 17 and 30 has been withdrawn in light of the amendment to the claims filed 7/22/22 amending “small intervals”.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 12-14 and 17-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. # 6,049,743 to Baba (“Baba”) in view of US Pat. # 5,417,572 to Kawai et al (“Kawai”) and in view of US Pub No. 2002/0064759 to Durbin et al (“Durbin”) has been withdrawn in light of the amendment to the claims filed 7/22/22.
The combination of Baba in view of Kawai and Durbin fails to teach, among all the limitations, using the second 3D finish line to update a portion of the first 3D finish line to generate an updated first 3D finish line.
The rejection of claims 26-27 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. # 6,049,743 to Baba (“Baba”) in view of US Pat. # 5,417,572 to Kawai et al (“Kawai”) has been withdrawn in light of the amendment to the claims filed 7/22/22.
The combination of Baba in view of Kawai fails to teach, among all the limitations, using the second 3D finish line to update a portion of the first 3D finish line to generate an updated first 3D finish line..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  

/Patricia L Engle/Primary Examiner, Art Unit 3993     

/EILEEN D LILLIS/SPRS, Art Unit 3993